Exhibit 10(a)
Form of Performance Share Award Agreement for Grants on or after February 22,
2011*
WELLS FARGO & COMPANY
LONG-TERM INCENTIVE COMPENSATION PLAN
PERFORMANCE SHARE AWARD AGREEMENT

     
Name:
  Grant Date:
 
   
I.D.
Number:
  Target Award Number
of Performance Shares:

1.   Award. Wells Fargo & Company (the “Company”) has awarded you Performance
Shares to provide an incentive for you to remain in the Company’s employment and
provide valuable services to the Company. The target number of Performance
Shares (“Target Award Number”) awarded you is set forth above. The Target Award
Number shall be adjusted upward or downward based on Company performance as set
forth on Exhibit A. The number of Performance Shares that you may receive under
this Award Agreement, after giving effect to such adjustment, is referred to
herein as the “Final Award Number.” Each Performance Share entitles you to
receive one share of Wells Fargo & Company common stock (“Common Stock”)
contingent upon earning such Performance Share based on Company performance set
forth on Exhibit A, vesting as set forth in paragraph 2 and subject to the other
terms and conditions set forth in the Company’s Long-Term Incentive Compensation
Plan (the “Plan”) and this Award Agreement.   2.   Vesting. Except as otherwise
provided in this Award Agreement, the Final Award Number of Performance Shares
will vest in full on the Determination Date as set forth on Exhibit A
(“Determination Date”). Shares of Common Stock will be issued to you or, in case
of your death, your Beneficiary determined in accordance with the Plan. You will
have no rights as a stockholder of the Company with respect to your Performance
Shares until settlement. However, you may be entitled to dividend equivalents as
set forth in paragraph 4. Except as otherwise provided in the Plan or this Award
Agreement, vested Performance Shares will be settled and distributed in shares
of Common Stock on [insert applicable date].   3.   Termination.   (a)   If
prior to [insert end of Performance Cycle or other applicable date] you cease to
be an Employee due to your death, the Target Award Number of Performance Shares
awarded hereby (and any Performance Shares with respect to dividend equivalents
as provided below) will immediately vest upon the date of your death and will be
distributed to your Beneficiary in shares of Common Stock on [insert applicable
date]. If you cease to be an Employee due to your death on or after [insert end
of Performance Cycle or other applicable date] and prior to the Determination
Date, the Final Award Number of Performance Shares under this Award Agreement
(and any Performance Shares granted with respect to dividend equivalents as
provided below) will vest as of the Determination Date and will be distributed
to your Beneficiary on [insert applicable date].   (b)   If prior to the
Determination Date you have an involuntary Separation from Service under the
Company’s Extended Absence Policy (as in effect as of the Grant Date) in
connection with a Disability, the Final Award Number of Performance Shares under
this Award Agreement (and any Performance Shares granted with respect to
dividend equivalents as provided below) will vest as of the Determination Date
and will be distributed to you (or your Beneficiary if you have died before such
distribution) in shares of Common Stock on [insert applicable date]. For
purposes of this Award, the term “Separation from Service” is determined by the
Company in accordance with Section 409A (as defined in paragraph 11 below) and
in accordance with the definition set forth on Exhibit B to this Award
Agreement, which definition is incorporated by reference herein. For purposes of
this Award, the term “Disability” is defined as set forth on Exhibit B to this
Award Agreement, which definition is incorporated by reference herein.
Notwithstanding the foregoing, if you die following such involuntary Separation
from Service and prior to [insert end of Performance Cycle or other applicable
date], the Target Award Number of Performance Shares under this Award Agreement
will immediately vest and will be distributed to your Beneficiary in accordance
with paragraph 3(a) above.

 

*   Brackets identify provisions that may vary depending on the particular
grant, grant recipient and/or other relevant factor.

 



--------------------------------------------------------------------------------



 



(c)   If prior to the Determination Date you have an involuntary Separation from
Service other than for Cause, the Final Award Number of Performance Shares
awarded hereby (and any Performance Shares with respect to dividend equivalents
as provided below) will vest as of the Determination Date and will be
distributed to you (or your Beneficiary if you have died before such
distribution) in shares of Common Stock on [insert applicable date]. For
purposes of this Award, “Cause” is defined as set forth on Exhibit B to this
Award Agreement, which definition is incorporated by reference herein.
Notwithstanding the foregoing, if you die following such involuntary Separation
from Service and prior to [insert end of Performance Cycle or other applicable
date], the Target Award Number of Performance Shares under this Award Agreement
will immediately vest and will be distributed to your Beneficiary in accordance
with paragraph 3(a) above.   (d)   If prior to the Determination Date you have a
Separation from Service that constitutes a Retirement under the Plan, the Final
Award Number of Performance Shares awarded hereby (and any Performance Shares
with respect to dividend equivalents as provided below) will vest upon the
Determination Date and will be distributed to you (or your Beneficiary if you
have died before such distribution) in shares of Common Stock on [insert
applicable date] provided that beginning immediately after you cease to be an
Employee and continuing until the vesting date you satisfy each of the following
conditions (“vesting conditions”): (i) you comply with the terms of the attached
Wells Fargo Agreement Regarding Trade Secrets, Confidential Information, and
Non-Solicitation, which agreement is incorporated by reference herein, (ii) you
do not express any derogatory or damaging statements about the Company or any
Affiliate, the management or the board of directors of the Company or any
Affiliate, the products, services or the business condition of the Company or
any Affiliate in any public way or to anyone who could make those statements
public, and (iii) you do not perform services as an officer, director, employee,
consultant or otherwise for any business which is in competition with any line
of business of the Company or any Affiliate for which you had executive
responsibilities while you were employed by the Company or any Affiliate
(including predecessors thereof) and which does business in any location in the
geographic footprint of the Company or any Affiliate in which you had executive
responsibilities. Notwithstanding the foregoing, if you die following your
Retirement and prior to [insert end of Performance Cycle or other applicable
date] and have satisfied the vesting conditions set forth above through your
date of death, the Target Award Number of Performance Shares under this Award
Agreement will immediately vest and will be distributed to your Beneficiary in
accordance with paragraph 3(a) above.   (e)   If you cease to be an Employee
other than as described in paragraph 3(a), 3(b), 3(c) or 3(d), or you fail to
comply with any applicable vesting condition (including the vesting conditions
set forth in paragraph 3(d)), any then unvested Performance Shares awarded
hereby (including any Performance Shares granted with respect to dividend
equivalents as provided below) will immediately terminate without notice to you
and will be forfeited. For avoidance of doubt, a “Separation from Service other
than as described in paragraph 3(a), 3(b), 3(c) or 3(d)” includes, without
limitation, a voluntary Separation from Service that does not constitute a
Retirement or an involuntary Separation from Service for Cause.   4.   Dividend
Equivalents. [During the period beginning on the Grant Date and ending on the
date the Performance Shares vest or terminate, whichever occurs first, if the
Company pays a dividend on the Common Stock, you will automatically receive, as
of the payment date for such dividend, dividend equivalents in the form of
additional Performance Shares based on the amount or number of shares that would
have been paid on the Final Award Number of Performance Shares (or Target Award
Number of Performance Shares as applicable under paragraphs 3(a), 3(b), 3(c) and
3(d)) had they been issued and outstanding shares of Common Stock as of the
record date and, if a cash dividend, the closing price of the Common Stock on
the New York Stock Exchange as of the dividend payment date. You will also
automatically receive dividend equivalents with respect to the additional
Performance Shares, to be granted in the same manner. Performance Shares granted
with respect to dividend equivalents will be subject to the same vesting
schedule and conditions as the underlying Performance Shares and will be
distributed in shares of Common Stock when, and if, the underlying Performance
Shares are settled and distributed.] [During the period beginning on the Grant
Date and ending on the date the Performance Shares vest or terminate, whichever
occurs first, if the Company pays a cash dividend on the Common Stock, you will
receive cash payments based on and payable at approximately the same time as the
cash dividend that would have been paid on the [Target Award Number of
Performance Shares] had they been issued and outstanding shares of Common Stock
as of the record date for the dividend. Cash payments will be net of federal,
state and local withholding taxes.] [During the period beginning on the Grant
Date and ending on the date the Performance Shares vest and are distributed, or
terminate, whichever occurs first, if the Company pays a cash dividend on the
Common Stock, you will not be entitled to receive any dividend equivalents or
cash payments in respect of such dividend.]

2



--------------------------------------------------------------------------------



 



5.   Tax Withholding. The Company will withhold from the number of shares of
Common Stock otherwise issuable hereunder (including with respect to dividend
equivalents) a number of shares necessary to satisfy any and all applicable
federal, state, local and foreign tax withholding obligations and
employment-related tax requirements.   6.   Nontransferable. Unless the
Committee provides otherwise, (i) no rights under this Award will be assignable
or transferable, and neither you nor your Beneficiary will have any power to
anticipate, alienate, dispose of, pledge or encumber any rights under this
Award, and (ii) the rights and the benefits of this Award may be exercised and
received during your lifetime only by you or your legal representative.   7.  
Other Restrictions; Amendment. The issuance of Common Stock hereunder is subject
to compliance by the Company and you with all legal requirements applicable
thereto, including tax withholding obligations, and with all applicable
regulations of any stock exchange on which the Common Stock may be listed at the
time of issuance. Subject to paragraph 11 below, the Committee may, in its sole
discretion and without your consent, reduce, delay vesting, modify, revoke,
cancel, impose additional conditions and restrictions on or recover all or a
portion of this Award if the Committee deems it necessary or advisable to comply
with applicable laws, rules and regulations. This Award is subject to any
applicable recoupment or “clawback” policies of the Company, as amended from
time to time, and any applicable recoupment or clawback requirements imposed
under laws, rules and regulations.   8.   [Hold Through Retirement Provision. As
a condition to receiving this Award, you agree to hold, while employed by the
Company or any Affiliate and for a period of one year after your Retirement,
shares of Common Stock equal to at least 50% of the after-tax shares of Common
Stock (assuming a 50% tax rate) acquired upon vesting and settlement of this
Award.]       [Hold While Employed Provision. Consistent with the Company’s
Stock Ownership Policy, you are expected to hold, while employed by the Company
or any Affiliate, shares of Common Stock equal to at least 50% of the after-tax
shares of Common Stock (assuming a 50% tax rate) acquired upon vesting and
settlement of this Award.]   9.   Additional Provisions. This Award Agreement is
subject to the provisions of the Plan. Capitalized terms not defined in this
Award Agreement or by reference to another document are used as defined in the
Plan. If the Plan and this Award Agreement are inconsistent, the provisions of
the Plan will govern. Interpretations of the Plan and this Award Agreement by
the Committee are binding on you and the Company.   10.   No Employment
Agreement. Neither the award to you of the Performance Shares nor the delivery
to you of this Award Agreement or any other document relating to the Performance
Shares will confer on you the right to continued employment with the Company or
any Affiliate. You understand that your employment with the Company or any
Affiliate is “at will” and nothing in this document changes, alters or modifies
your “at will” status or your obligation to comply with all policies, procedures
and rules of the Company, as they may be adopted or amended from time to time.  
11.   Section 409A. This Award is intended to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, and the
applicable Treasury regulations or other binding guidance thereunder
(“Section 409A”). Accordingly, all provisions included in this Award, or
incorporated by reference, will be interpreted and administered in accordance
with that intent. If any provision of the Plan would otherwise conflict with or
frustrate this intent, that provision will be interpreted and deemed amended or
limited so as to avoid the conflict; provided, however, that the Company makes
no representation that the Award is exempt from or complies with Section 409A
and makes no undertaking to preclude Section 409A from applying to the Award.  
12.   Six-month Delay. Notwithstanding any provision of the Plan or this Award
Agreement to the contrary, if, upon your Separation from Service with the
Company for any reason, the Company determines that you are a “Specified
Employee” as defined in Section 409A and in accordance with the definition set
forth on Exhibit B to this Award Agreement, which definition is incorporated by
reference herein, your Performance Shares, if subject to settlement upon your
Separation from Service and if required pursuant to Section 409A, will not
settle before the date that is the first business day following the six-month
anniversary of such Separation from Service, or, if earlier, upon your death.  
13.   Severability and Judicial Modification. If any provision of this Award
Agreement is held to be invalid or unenforceable under pertinent state law or
otherwise or Wells Fargo elects not to enforce such restriction, the remaining
provisions shall remain in full force and effect and the invalid or
unenforceable provision shall be modified only to the extent necessary to render
that provision valid and enforceable to the fullest

3



--------------------------------------------------------------------------------



 



    extent permitted by law. If the invalid or unenforceable provision cannot
be, or is not, modified, that provision shall be severed from the Award
Agreement and all other provisions shall remain valid and enforceable.   14.  
Applicable Law. This Award Agreement and the award of Performance Shares
evidenced hereby will be governed by, and construed in accordance with the laws
of the state of Delaware (without regard to their choice-of-law provisions)
except to the extent Federal law would apply.   15.   Electronic Delivery and
Acceptance. The Company is electronically delivering documents related to
current or future participation in the Plan and is requesting your consent to
participate in the Plan by electronic means. You hereby consent to receive such
documents by electronic delivery and agree to participate in the Plan through
the current plan administrator’s on-line system, or any other on-line system or
electronic means that the Company may decide, in its sole discretion, to use in
the future.

[Insert requirement to acknowledge and accept grant terms]

4



--------------------------------------------------------------------------------



 



WELLS FARGO & COMPANY
LONG-TERM INCENTIVE COMPENSATION PLAN
PERFORMANCE SHARE AWARD AGREEMENT
Exhibit A to Performance Share Award Agreement
This Exhibit A sets forth the manner in which the Final Award Number will be
determined.
Definitions
Capitalized terms used but not defined herein (including, but not limited to,
Return on Realized Common Equity) shall have the same meanings assigned to them
in the Plan and the Award Agreement. In addition, the following terms used in
the text of this Exhibit A shall have the meanings set forth below:
“Average Return on Realized Common Equity” means for each of the Financial
Performance Group Companies the sum of such company’s Return on Realized Common
Equity for each of the 12-month periods ending [insert applicable date(s)],
which sum is then divided by [insert applicable number].
“Company Return on Realized Common Equity Ranking” means the rank of the
Company’s Average Return on Realized Common Equity relative to the Average
Return on Realized Common Equity achieved by each of the other Financial
Performance Group Companies.
“Final Award Number Percentage” means the “Final Award Number Percentage”
determined in accordance with the Determination of Final Award Number section of
this Exhibit A.
“Financial Performance Group Companies” means, in addition to the Company, the
companies listed below provided that any such company for which financial data
as of [insert end of Performance Cycle or other applicable date], is not
publicly available shall be eliminated as a Financial Performance Group Company.
[Bank of America Corporation
     BB&T Corporation
     Capital One Corporation
     Citigroup Inc.
     Fifth Third Bancorp
     JPMorgan Chase & Co.
     KeyCorp
     The PNC Financial Services Group, Inc.
     Regions Financial Corporation
     SunTrust Banks, Inc.
     U.S. Bancorp]
[Insert alternative or additional companies or index of companies]
Determination of Final Award Number
Your Target Award Number will be adjusted upward or downward depending on the
Company Return on Realized Common Equity Ranking in accordance with the chart
below to arrive at your Final Award Number of Performance Shares. The Final
Award Number of Performance Shares will be determined by multiplying (i) the
Final Award Number Percentage by (ii) your Target Award Number and then adding
to such product additional Performance Shares granted with respect to dividend
equivalents as provided in paragraph 4. In the event the Final Award Number is
not a whole number, then the Final Award Number shall be rounded down to the
nearest whole number.

          Company Return on Realized   Final Award Number   Final Award Number
of Common Equity Ranking   Percentage   Performance Shares
[insert applicable % or % range]
  [insert applicable %]   [insert applicable %] x Target Award Number
[insert applicable % or % range]
  [insert applicable %]   [insert applicable %] x Target Award Number
[insert applicable % or % range]
  [insert applicable %]   [insert applicable %] x Target Award Number
[insert applicable % or % range]
  [insert applicable %]   [insert applicable %] x Target Award Number

5



--------------------------------------------------------------------------------



 



If the Company Return on Realized Common Equity Ranking is between [insert
applicable range], the Final Award Number Percentage shall be interpolated on a
straight-line basis between [insert applicable range] and the Final Award Number
of Performance Shares shall be interpolated on a corresponding straight-line
basis between [insert applicable range] of the Target Award Number.
If the Company Return on Realized Common Equity Ranking is between [insert
applicable range], the Final Award Number Percentage shall be interpolated on a
straight-line basis between [insert applicable range] and the Final Award Number
of Performance Shares shall be interpolated on a corresponding straight-line
basis between [insert applicable range] of the Target Award Number.
[If the Company does not have the lowest Average Return on Realized Common
Equity among the Financial Performance Group Companies and the Company Return on
Realized Common Equity Ranking is less than [insert applicable percentage], the
Final Award Number Percentage shall be interpolated on a straight-line basis
between [insert applicable range] and the Final Award Number of Performance
Shares shall be interpolated on a straight-line basis between [insert applicable
range] of the Target Award Number.] [If the Company Return on Realized Common
Equity is less than [insert applicable percentage], the Final Award Percentage
shall be [insert applicable percentage] and the Final Award number of
Performance Shares shall be [insert applicable number].]
[In no event shall the Final Award Number Percentage be greater than [insert
applicable percentage] nor shall the Final Award Number of Performance Shares be
greater than [insert applicable percentage] of the Target Award Number (plus
dividend equivalents pursuant to paragraph 4 of the Award Agreement).]
[Insert alternative method(s) for determining the Final Award Number of
Performance Shares, including additional or alternative Qualifying Performance
Criteria as defined in the Plan.]
Committee Determination
The Committee shall determine the Final Award Number of Performance Shares after
[end of Performance Cycle] and not later than [insert applicable date] and the
date the Committee makes such determination is referred to in this Award as the
“Determination Date.” The Committee shall make all determinations in calculating
the Final Award Number of Performance Shares and the Committee’s determination
shall be binding.

6



--------------------------------------------------------------------------------



 



LONG-TERM INCENTIVE COMPENSATION PLAN
PERFORMANCE SHARE AWARD AGREEMENT
Exhibit B to Performance Share Award Agreement
Cause
“Cause” means your termination of employment by the Company arising from or on
or after (1) the continued failure by you to substantially perform your duties;
(2) your conviction of a crime involving dishonesty or breach of trust,
conviction of a felony, or commission of any act that makes you ineligible for
coverage under Wells Fargo’s fidelity bond or otherwise makes you ineligible for
continued employment; or (3) your violation of the Company’s policies, including
but not limited to Wells Fargo’s Code of Ethics and Business Conduct,
Information Security Policies and Compliance and Risk Management Accountability
Policy.
Disability
You will be considered to a have a “Disability” if you are receiving income
replacement benefits for a period of not less than three months under the
Company’s long-term disability plan as a result of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months.
Separation from Service
A “Separation from Service” occurs upon your death, retirement or other
termination of employment or other event that qualifies as a “separation from
service” under Internal Revenue Code Section 409A and the applicable regulations
thereunder as in effect from time to time. The Company shall determine in each
case when a Separation from Service has occurred, which determination shall be
made in a manner consistent with Treasury Regulation Section 1.409A-1(h). The
Company shall determine that a Separation from Service has occurred as of a
certain date when the facts and circumstances indicate that the Company (or an
Affiliate, if applicable) and you reasonably anticipate that, after that date,
you will render no further services, or your level of bona fide services (either
as an employee or independent contractor) will permanently decrease to a level
that is 20% or less than the average level of your bona fide services (either as
an employee or independent contractor) previously in effect for you over the
immediately preceding 36-month period (or your entire period of service, if you
have been providing services for less than 36 months).
The following presumptions shall also apply to all such determinations:

(1)   Transfers. A Separation from Service has not occurred upon your transfer
of employment from the Company to an Affiliate or vice versa, or from an
Affiliate to another Affiliate.   (2)   Medical leave of absence. Where you have
a medical leave of absence due to any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six months, and you have not returned
to employment with the Company or an Affiliate, a Separation from Service has
occurred on the earlier of: (A) the first day on which you would not be
considered “disabled” under any disability policy of the Company or Affiliate
under which you are then receiving a benefit; or (B) the first day on which your
medical leave of absence period exceeds 29 months.   (3)   Military leave of
absence. Where you have a military leave of absence, and you have not returned
to employment with the Company or an Affiliate, a Separation from Service has
occurred on the day next following the last day on which you are entitled to
reemployment rights under USERRA.   (4)   Salary continuation leave. A
Separation from Service has occurred on the first day of your salary
continuation leave taken under the Company’s salary continuation leave program.
  (5)   Other leaves of absence. In the event that you are on a bona fide leave
of absence, not otherwise described in this definition, from which you have not
returned to employment with the Company or an Affiliate, your Separation from
Service has occurred on the first day on which your leave of absence period
exceeds six months or, if earlier, upon your termination of employment (provided
that such termination of employment constitutes a Separation from Service in
accordance with the last sentence of the first paragraph of this definition).

7



--------------------------------------------------------------------------------



 



(6)   Asset purchase transaction. If, in connection with the sale or other
disposition of substantial assets (such as a division or substantially all
assets of a trade or business) of the Company or an Affiliate to an unrelated
buyer, you become an employee of the buyer or an affiliate of the buyer upon the
closing of or in connection with such transaction, a Separation from Service has
not occurred if the Company and the buyer have specified that such transaction
will not, with respect to any individual affected by such transaction who
becomes an employee of the buyer or an affiliate, be considered a “separation
from service” under Treasury Regulation Section 1.409A-1(h), and such
specification meets the requirements of Treasury
Regulation Section 1.409A-1(h)(4).

Specified Employee
A “Specified Employee” means:

  (1)   Any Participant who is a “key employee” under Internal Revenue Code
Section 416(i)(1)(A)(i), (ii) or (iii) (applied in accordance with the
regulations thereunder and disregarding Internal Revenue Code Section 416(i)(5))
at any time during the 12-month period ending on the specified employee
identification date. For purposes of determining “key employee” status under
Internal Revenue Code Section 416(i)(1)(A)(i), except as required under such
provision and the regulations thereunder, the term “officer” shall refer to an
employee of the Company or an Affiliate with the title Senior Vice President or
above, and     (2)   Any participant who served as a member of the Company’s
Management Committee at any time during the 12-month period ending on the
specified employee identification date.

For purposes of applying Internal Revenue Code section 409A, the “specified
employee identification date” is each December 31. Any person described in
(1) or (2) above on a specified employee effective date shall be treated as a
Specified Employee for the entire 12-month period beginning on the following
April 1.
Notwithstanding the above, in the event of a corporate transaction to which the
Company or an Affiliate is a party, the Company may, in its discretion,
establish a method for determining Specified Employees pursuant to Treasury
Regulation Section 1.409A-1(i)(6).

8



--------------------------------------------------------------------------------



 



Wells Fargo Agreement
Regarding Trade Secrets, Confidential Information, and Non-Solicitation
I. Introduction
In consideration for the Performance Share Award granted to me by Wells Fargo &
Company on [insert applicable date], on the terms and conditions contained in
the Performance Share Award Agreement (“Performance Share Award Agreement”), I
acknowledge that the nature of my employment with and performance of services
for Wells Fargo & Company and its affiliates (the “Company”) permits me to have
access to certain of its trade secrets and confidential and proprietary
information and that such information is, and shall always remain, the sole
property of the Company. Any unauthorized disclosure or use of this information
would be wrongful and would cause the Company irreparable harm. Therefore, I
agree as follows:
II. Trade Secrets and Confidential Information
During the course of my employment I have acquired, and will acquire, knowledge
of the Company’s Trade Secrets and other proprietary information relating to its
business, business methods, personnel, and customers (collectively referenced as
“Confidential Information”). “Trade Secrets” are defined as information,
including but not limited to, a formula, pattern, compilation, program, device,
method, technique, or process, that: (1) derives independent economic value,
actual or potential, from not being generally known to the public or to other
persons who can obtain economic value from its disclosure or use and (2) is the
subject of efforts that are reasonable under the circumstances to maintain its
secrecy. The Company’s Trade Secrets include, but are not limited to, the
following:

  •   the names, address, and contact information of the Company’s customers and
prospective customers, as well as any other personal or financial information
relating to any customer or prospect, including, without limitation, account
numbers, balances, portfolios, maturity and/or expiration or renewal dates,
loans, policies, investment activities, purchasing practices, insurance, annuity
policies and objectives;     •   any information concerning the Company’s
operations, including without limitation, information related to its methods,
services, pricing, costs, margins and mark-ups, finances, practices, strategies,
business plans, agreements, decision-making, systems, technology, policies,
procedures, marketing, sales, techniques, agent information and processes;     •
  any other proprietary and/or confidential information relating to the
Company’s customers, employees, products, services, sales, technologies, or
business affairs.

I understand that Records of the Company also constitute Confidential
Information and that my obligation to maintain the confidentiality thereof
continues at all times during and after my employment. “Records” include, but
are not limited to, original, duplicated, computerized, memorized, handwritten
or any other form of information, whether contained in materials provided to me
by the Company, or by any institution acquired by the Company, or compiled by me
in any form or manner including information in documents or electronic devices,
such as software, flowcharts, graphs, spreadsheets, resource manuals,
videotapes, calendars, day timers, planners, rolodexes, or telephone directories
maintained in personal computers, laptop computers, personal digital assistants
or any other device. These records do not become any less confidential or
proprietary to the Company because I may commit some of them to memory or
because I may otherwise maintain them outside of the Company’s offices.
I agree that Confidential Information of the Company is to be used by me solely
and exclusively for the purpose of conducting business on behalf of the Company.
I am expected to keep such Confidential Information confidential and not to
divulge,use or disclose this information except for that purpose. If I resign or
am terminated from my employment for any reason, I agree to immediately return
to the Company all Records and Confidential Information, including information
maintained by me in my office, personal electronic devices, and/or at home.
III. Non-Solicitation of Company’s Employees and Customers
I agree that for the period beginning on my termination date with the Company
through the greater of (i) the period beginning on my termination date through
the Determination Date as defined in the Performance Share Award Agreement or
(ii) the one-year period following my termination date (“the Non-Solicitation
Period”), I will not do any of the following, either directly or indirectly or
through associates, agents, or employees:

a.   solicit, recruit or promote the solicitation or recruitment of any employee
or consultant of the Company for the purpose of encouraging that employee or
consultant to leave the Company’s employ or sever an agreement for services; or

b.   solicit, participate in or promote the solicitation of any of the Company’s
clients, customers, or prospective customers with whom I had Material Contact
and/or regarding whom I received Confidential Information, for the purpose of
providing products or services (“Competitive Products/Services”). “Material
Contact” means

9



--------------------------------------------------------------------------------



 



    interaction between me and the customer, client or prospective customer
within one (1) year prior to my Separation of Service (as defined in the
Performance Award Agreement) which takes place to manage, service or further the
business relationship.

This limitation is not intended to limit the Company’s right to prevent
misappropriation of its Confidential Information beyond the Non-Solicitation
Period.
IV. Assignment of Inventions
I acknowledge and agree that all inventions and all worldwide intellectual
property rights that I make, conceive or first reduce to practice (alone or in
conjunction with others) during my employment with the Company are owned by the
Company that (1) relate at the time of conception or reduction to practice of
the invention to the Company’s business, or actual or demonstrably anticipated
research or development of the Company whether or not I made, conceived or first
reduced the inventions to practice during normal working hours; and (2) involve
the use of any time, material, information, or facility of the Company.
V. Partial Invalidity
If any provision of this Agreement is held to be invalid or unenforceable by a
court of competent jurisdiction, the remaining provisions of this Agreement
shall remain in full force and effect and the invalid or unenforceable provision
shall be modified only to the extent necessary to render that provision valid
and enforceable to the fullest extent permitted by law. If the invalid or
unenforceable provision cannot be modified, that provision shall be severed from
the Agreement and all other provisions shall remain valid and enforceable.
VI. Choice of Law/Integration/Survival
This Agreement and any dispute, controversy or claim which arises under or
relates in any way to it shall be governed by the law of the state where the
incident(s) giving rise to the dispute or claim arose. This Agreement supersedes
any prior written or verbal agreements pertaining to the subject matter herein,
and is intended to be a final expression of our Agreement with respect only to
the terms contained herein; provided, however, that the employee and customer
non-solicitation provisions herein are in addition to, and not in lieu of, any
such provisions contained in any prior agreements. There may be no modification
of this Agreement except in writing signed by me and an executive officer of the
Company. This Agreement shall survive my employment by the Company, inure to the
benefit of successors and assigns of the Company, and is binding upon my heirs
and legal representatives.
Acknowledgement
I acknowledge that I have read, understand, and received a copy of this
Agreement, and will abide by its terms.

     
 
   
[Name of Executive]
  Date

[End of Form of Performance Share Award Agreement
for Grants on or after February 22, 2011]

10



--------------------------------------------------------------------------------



 



Form of Restricted Share Rights Award Agreement for Grants on or after
February 22, 2011*
WELLS FARGO & COMPANY
LONG-TERM INCENTIVE COMPENSATION PLAN
RESTRICTED SHARE RIGHTS AWARD AGREEMENT

     
Name:
  Grant Date:
I.D. Number:
  Number of RSRs:

1.   Award. To encourage your continued employment with the Company or any
Affiliate and to motivate you to help the Company increase stockholder value
over the long term, Wells Fargo & Company (the “Company”) has awarded you the
number of Restricted Share Rights indicated above (the “Award”). Each Restricted
Share Right entitles you to receive one share of Wells Fargo & Company common
stock (“Common Stock”) contingent upon vesting and subject to the other terms
and conditions set forth in the Company’s Long-Term Incentive Compensation Plan
(the “Plan”) and this Award Agreement.   2.   Vesting. Except as otherwise
provided in this Award Agreement, and subject to the Company’s right to recoup
this Award as provided in this Award Agreement, the Restricted Share Rights will
vest according to the following schedule:

[insert vesting schedule]

    Shares of Common Stock will be issued to you or, in case of your death, your
Beneficiary determined in accordance with the Plan. Except for dividend
equivalents as provided below, you will have no rights as a stockholder of the
Company with respect to your Restricted Share Rights until settlement. Upon
vesting, Restricted Share Rights will be settled and distributed in shares of
Common Stock except as otherwise provided in the Plan or this Award Agreement.  
3.   Termination.

  (a)   If you cease to be an Employee due to your death, any then unvested
Restricted Share Right awarded hereby (including any Restricted Share Right
granted with respect to dividend equivalents as provided below) will immediately
vest upon your date of death and will be settled and distributed to your
Beneficiary in shares of Common Stock on the January 2 following the year in
which you die or, if January 2 is not a business day, the first business day
following that January 2.     (b)   If you have an involuntary Separation from
Service under the Company’s Extended Absence Policy in connection with a
Disability, any then unvested Restricted Share Right awarded hereby (including
any Restricted Share Right granted with respect to dividend equivalents as
provided below) will immediately vest and will be settled and distributed to you
in shares of Common Stock within 90 days from your Separation from Service. For
purposes of this Award, the term “Separation from Service” is determined by the
Company in accordance with Section 409A (as defined in paragraph [__] below) and
in accordance with the definition set forth on Exhibit A to this Award
Agreement, which definition is incorporated by reference herein. For purposes of
this Award, you will be considered to a have a “Disability” if you are receiving
income replacement benefits for a period of not less than three months under the
Company’s long-term disability plan as a result of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months.     (c)  
If you have an involuntary Separation from Service other than for Cause, any
then unvested Restricted Share Right awarded hereby (including any Restricted
Share Right granted with respect to dividend equivalents as provided below) will
immediately vest and will be settled and distributed to you in shares of Common
Stock within 90 days from your Separation from Service. For purposes of this
Award, “Cause” is defined as your termination of employment by the Company
arising from or on or after (1) the continued failure by you to substantially
perform your duties; (2) your conviction of a crime involving dishonesty or
breach of trust, conviction of a felony, or commission of any act that makes you
ineligible for coverage under Wells Fargo’s fidelity bond or otherwise makes you
ineligible for continued employment; or (3) your violation of the Company’s
policies, including but not limited to Wells Fargo’s Code of Ethics and Business
Conduct, Information Security Policies and Compliance and Risk Management
Accountability Policy.

 

*   Brackets identify provisions that may vary depending on the particular
grant, grant recipient and/or other relevant factor, including whether the
recipient will be retirement eligible prior to final scheduled vesting and
whether the recipient is subject to a jurisdiction outside the United States.

11



--------------------------------------------------------------------------------



 



  (d)   If you have a Separation from Service that constitutes a Retirement
under the Plan, any then unvested Restricted Share Right awarded hereby
(including any Restricted Share Right granted with respect to dividend
equivalents as provided below) will vest upon the scheduled vesting date as set
forth in paragraph 2 above; provided, however, if you die following Retirement,
any then unvested Restricted Share Right will vest immediately upon your date of
death and will be settled and distributed to your Beneficiary in shares of
Common Stock on the January 2 following the year in which you die or, if January
2 is not a business day, the first business day following that January 2.    
(e)   If you cease to be an Employee other than due to your death, your
Retirement, your involuntary Separation from Service under the Company’s
Extended Absence Policy in connection with a Disability or your involuntary
Separation from Service other than for Cause, any then unvested Restricted Share
Right awarded hereby (including any Restricted Share Right granted with respect
to dividend equivalents as provided below) will immediately terminate without
notice to you and will be forfeited.

[Alternative Paragraph 3]

  (a)   If you cease to be an Employee due to your death, any then unvested
Restricted Share Right awarded hereby (including any Restricted Share Right
granted with respect to dividend equivalents as provided below) will immediately
vest upon your date of death and will be settled and distributed to your
Beneficiary in shares of Common Stock no later than March 1 of the year
immediately following the year in which you die.     (b)   If you have an
involuntary Separation from Service under the Company’s Extended Absence Policy
in connection with a Disability, any then unvested Restricted Share Right
awarded hereby (including any Restricted Share Right granted with respect to
dividend equivalents as provided below) will immediately vest and will be
settled and distributed to you in shares of Common Stock no later than March 1
of the year immediately following the year in which your employment has been
terminated. For purposes of this Award, the term “Separation from Service” is
determined by the Company in accordance with Section 409A (as defined in
paragraph [__] below) and in accordance with the definition set forth on
Exhibit A to this Award Agreement, which definition is incorporated by reference
herein. For purposes of this Award, you will be considered to a have a
“Disability” if you are receiving income replacement benefits for a period of
not less than three months under the Company’s long-term disability plan as a
result of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months.     (c)   If you have an involuntary Separation from
Service other than for Cause, any then unvested Restricted Share Right awarded
hereby (including any Restricted Share Right granted with respect to dividend
equivalents as provided below) will immediately vest and will be settled and
distributed to you in shares of Common Stock no later than March 1 of the year
immediately following the year in which you incurred the Separation from
Service. For purposes of this Award, “Cause” is defined as your termination of
employment by the Company arising from or on or after (1) the continued failure
by you to substantially perform your duties; (2) your conviction of a crime
involving dishonesty or breach of trust, conviction of a felony, or commission
of any act that makes you ineligible for coverage under Wells Fargo’s fidelity
bond or otherwise makes you ineligible for continued employment; or (3) your
violation of the Company’s policies, including but not limited to Wells Fargo’s
Code of Ethics and Business Conduct, Information Security Policies and
Compliance and Risk Management Accountability Policy.     (d)   If you cease to
be an Employee other than due to your death, your involuntary Separation from
Service under the Company’s Extended Absence Policy in connection with a
Disability or your involuntary Separation from Service other than for Cause, any
then unvested Restricted Share Right awarded hereby (including any Restricted
Share Right granted with respect to dividend equivalents as provided below) will
immediately terminate without notice to you and will be forfeited.

[Alternative Paragraph 3]

  (a)   If you cease to be an Employee due to your death, any then unvested
Restricted Share Right awarded hereby (including any Restricted Share Right
granted with respect to dividend equivalents as provided below) will immediately
vest upon your date of death and will be settled and distributed to your
Beneficiary in shares of Common Stock no later than March 1 of the year
immediately following the year in which you die.     (b)   If you cease to be an
Employee other than due to your death, any then unvested Restricted Share Right
awarded hereby (including any Restricted Share Right granted with respect to
dividend equivalents as provided below) will immediately terminate without
notice to you and will be forfeited.

4.   Dividend Equivalents. [During the period beginning on the Grant Date and
ending on the date the Restricted Share Rights vest and are distributed, or
terminate, whichever occurs first, if the Company pays a dividend on the Common
Stock, you will automatically receive, as of the payment date for such dividend,
dividend

12



--------------------------------------------------------------------------------



 



    equivalents in the form of additional Restricted Share Rights based on the
amount or number of shares that would have been paid on the Restricted Share
Rights had they been issued and outstanding shares of Common Stock as of the
record date and, if a cash dividend, the closing price of the Common Stock on
the New York Stock Exchange as of the dividend payment date. You will also
automatically receive dividend equivalents with respect to the additional
Restricted Share Rights, to be granted in the same manner. Restricted Share
Rights granted with respect to dividend equivalents will be subject to the same
vesting schedule and conditions as the underlying Restricted Share Rights,
including the Company’s right of recoupment, and will be distributed in shares
of Common Stock when, and if, the underlying Restricted Share Rights are settled
and distributed. [During the period beginning on the Grant Date and ending on
the date the Restricted Share Rights vest and are distributed, or terminate,
whichever occurs first, if the Company pays a cash dividend on the Common Stock,
you will receive cash payments based on and payable at approximately the same
time as the cash dividend that would have been paid on the Restricted Share
Rights had they been issued and outstanding shares of Common Stock as of the
record date for the dividend. Cash payments will be net of federal, state and
local withholding taxes.] [During the period beginning on the Grant Date and
ending on the date the Restricted Share Rights vest and are distributed, or
terminate, whichever occurs first, if the Company pays a cash dividend on the
Common Stock, you will not be entitled to receive any dividend equivalents or
cash payments in respect of such dividend.]

5.   Tax Withholding. The Company will withhold from the number of shares of
Common Stock otherwise issuable hereunder (including with respect to dividend
equivalents) a number of shares necessary to satisfy any and all applicable
federal, state, local and foreign tax withholding obligations and
employment-related tax requirements. In addition, the Company may withhold from
your compensation any and all applicable federal, state, local, foreign and
employment-related taxes in the event all or a portion of the Restricted Share
Rights are treated as taxable prior to or other than on the vesting dates set
forth in paragraph 2 above and the number of shares of Common Stock otherwise
issuable is insufficient to satisfy such tax withholding obligations and
employment-related tax requirements.

6.   Nontransferable. Unless the Committee provides otherwise, (i) no rights
under this Award will be assignable or transferable, and neither you nor your
Beneficiary will have any power to anticipate, alienate, dispose of, pledge or
encumber any rights under this Award, and (ii) the rights and the benefits of
this Award may be exercised and received during your lifetime only by you or
your legal representative.

7.   Other Restrictions; Amendment. The issuance of Common Stock hereunder is
subject to compliance by the Company and you with all applicable legal
requirements applicable thereto, including tax withholding obligations, and with
all applicable regulations of any stock exchange on which the Common Stock may
be listed at the time of issuance. [Subject to paragraph [__] below, the
Committee may, in its sole discretion and without your consent, reduce, delay
vesting, modify, revoke, cancel, impose additional conditions and restrictions
on or recover all or a portion of this Award if the Committee deems it necessary
or advisable to comply with applicable laws, rules and regulations. This Award
is subject to any applicable recoupment or “clawback” policies of the Company,
as amended from time to time, and any applicable recoupment or clawback
requirements imposed under laws, rules and regulations.]

8.   [Restrictive Covenants. In consideration of the terms of this Award and
your access to Confidential Information, you agree to the restrictive covenants
and associated remedies as set forth below, which exist independently of and in
addition to any obligation to which you are subject under the terms of the Wells
Fargo Agreement Regarding Trade Secrets, Confidential Information,
Non-Solicitation, And Assignment Of Inventions (the “TSA”):

  (a)   Trade Secrets and Confidential Information. During the course of your
employment, you will acquire knowledge of the Company’s and/or any Affiliate’s
(collectively “WFC”) Trade Secrets and other proprietary information relating to
its business, business methods, personnel, and customers (collectively,
“Confidential Information”). “Trade Secrets” means WFC’s confidential
information, which has an economic value in being secret and which WFC has taken
steps to keep secret and you understand and agree that Trade Secrets include,
but are not limited to confidentially maintained client and customer lists and
information, and confidentially maintained prospective client and customer lists
and information. You agree that Confidential Information of WFC is to be used
solely and exclusively for the purpose of conducting business on behalf of WFC.
You agree to keep such Confidential Information confidential and will not
divulge, use or disclose this information except for that purpose. In addition,
you agree that, both during and after your employment, you will not remove,
share, disseminate or otherwise use WFC’s Trade Secrets to directly or
indirectly solicit, participate in or promote the solicitation of any of WFC’s
clients, customers, or prospective customers for the purpose of providing
products or services that are in competition with WFC’s products or services.  
  (b)   Assignment of Inventions. You acknowledge and agree that all inventions
and all worldwide intellectual property rights that you make, conceive or first
reduce to practice (alone or in conjunction with others) during your employment
with WFC are owned by WFC that (1) relate at the time of conception or reduction
to

13



--------------------------------------------------------------------------------



 



      practice of the invention to WFC’s business, or actual or demonstrably
anticipated research or development of WFC whether or not you made, conceived or
first reduced the inventions to practice during normal working hours; and
(2) involve the use of any time, material, information, or facility of WFC.    
(c)   Non-solicitation. If you are currently subject to a TSA, you shall
continue to be bound by the terms of the TSA. If you are not currently subject
to a TSA, you agree to the following:         For a period of one (1) year
immediately following termination of your employment for any reason, you will
not do any of the following, either directly or indirectly or through
associates, agents, or employees:

  i.   solicit, recruit or promote the solicitation or recruitment of any
employee or consultant of WFC for the purpose of encouraging that employee or
consultant to leave WFC’s employ or sever an agreement for services; or     ii.
  to the fullest extent enforceable under the applicable state law, solicit,
participate in or promote the solicitation of any of WFC’s clients, customers,
or prospective customers with whom you had Material Contact and/or regarding
whom you received Confidential Information, for the purpose of providing
products or services that are in competition with WFC’s products or services.
“Material Contact” means interaction between you and the customer, client or
prospective customer within one (1) year prior to your last day as a team member
which takes place to manage, service or further the business relationship.

      The one-year limitation is not intended to limit WFC’s right to prevent
misappropriation of its Confidential Information beyond the one-year period.    
(d)   Violation of TSA or Restrictive Covenants. If you breach any of the terms
of a TSA and/or the restrictive covenants above, all unvested Restricted Share
Rights shall be immediately and irrevocably forfeited. For any Restricted Share
Rights that vested within one (1) year prior to the termination of your
employment with WFC or at any time after your termination, you shall be required
to repay or otherwise reimburse WFC an amount having a value equal to the
aggregate fair market value (determined as of the date of vesting) of such
vested shares. This paragraph does not constitute the Company’s exclusive remedy
for violation of your restrictive covenant obligations, and WFC may seek any
additional legal or equitable remedy, including injunctive relief, for any such
violation.]

9.   No Employment Agreement. Neither the award to you of the Restricted Share
Rights nor the delivery to you of this Award Agreement or any other document
relating to the Restricted Share Rights will confer on you the right to
continued employment with the Company or any Affiliate. You understand that your
employment with the Company or any Affiliate is “at will” and nothing in this
document changes, alters or modifies your “at will” status or your obligation to
comply with all policies, procedures and rules of the Company, as they may be
adopted or amended from time to time.   10.   Section 409A. [This Award is
intended to comply with the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended, and the applicable Treasury Regulations or other
binding guidance thereunder (“Section 409A”). Accordingly, all provisions
included in this Award, or incorporated by reference, will be interpreted and
administered in accordance with that intent. If any provision of the Plan would
otherwise conflict with or frustrate this intent, that provision will be
interpreted and deemed amended or limited so as to avoid the conflict; provided,
however, that the Company makes no representation that the Award is exempt from
or complies with Section 409A and makes no undertaking to preclude Section 409A
from applying to the Award.] [This Award is intended to be exempt from
Section 409A of the Internal Revenue Code of 1986,, as amended, and applicable
Treasury Regulations or other binding guidance thereunder (“Section 409A”).
Accordingly, all provisions included in this Award, or incorporated by
reference, will be interpreted and administered in accordance with that intent.
Therefore, all Restricted Share Rights will be settled and distributed no later
than March 1 of the year following the year when such Restricted Share Rights
vest. If any provision of the Plan would otherwise conflict with or frustrate
this intent, that provision will be interpreted and deemed amended or limited so
as to avoid the conflict; provided, however, that the Company makes no
representation that the Award is exempt from or complies with Section 409A and
makes no undertaking to preclude Section 409A from applying to the Award.]   11.
  Six-month Delay. Notwithstanding any provision of the Plan or this Award
Agreement to the contrary, if, upon your Separation from Service with the
Company for any reason, the Company determines that you are a “Specified
Employee” as defined in Section 409A and in accordance with the definition set
forth on Exhibit A to this Award Agreement, which definition is incorporated by
reference herein, your Restricted Share Rights, if subject to settlement upon
your Separation from Service and if required pursuant to Section 409A, will not
settle

14



--------------------------------------------------------------------------------



 



    before the date that is the first business day following the six-month
anniversary of such Separation from Service, or, if earlier, upon your death.  
12.   [Hold Through Retirement Provision. As a condition to receiving this
Award, you agree to hold, while employed by the Company or any Affiliate and for
a period of one year after your Retirement, shares of Common Stock equal to at
least 50% of the after-tax shares of Common Stock (assuming a 50% tax rate)
acquired upon vesting and settlement of this Award.]       [Hold While Employed
Provision. Consistent with the Company’s Stock Ownership Policy, you are
expected to hold, while employed by the Company or any Affiliate, shares of
Common Stock equal to at least 50% of the after-tax shares of Common Stock
(assuming a 50% tax rate) acquired upon vesting and settlement of this Award.]  
13.   Severability and Judicial Modification. If any provision of this Award
Agreement is held to be invalid or unenforceable under pertinent state law or
otherwise or Wells Fargo elects not to enforce such restriction[, including but
not limited to paragraph 8(c)ii,] the remaining provisions shall remain in full
force and effect and the invalid or unenforceable provision shall be modified
only to the extent necessary to render that provision valid and enforceable to
the fullest extent permitted by law. If the invalid or unenforceable provision
cannot be, or is not, modified, that provision shall be severed from the Award
Agreement and all other provisions shall remain valid and enforceable.   14.  
Additional Provisions. This Award Agreement is subject to the provisions of the
Plan. Capitalized terms not defined in this Award Agreement are used as defined
in the Plan. If the Plan and this Award Agreement are inconsistent, the
provisions of the Plan will govern. Interpretations of the Plan and this Award
Agreement by the Committee are binding on you and the Company.   15.  
Applicable Law. This Award Agreement and the award of Restricted Share Rights
evidenced hereby will be governed by, and construed in accordance with the laws
of the state of Delaware (without regard to their choice-of-law provisions)
except to the extent Federal law would apply.   16.   Electronic Delivery and
Acceptance. The Company is electronically delivering documents related to
current or future participation in the Plan and is requesting your consent to
participate in the Plan by electronic means. You hereby consent to receive such
documents by electronic delivery and agree to participate in the Plan through
the current plan administrator’s on-line system, or any other on-line system or
electronic means that the Company may decide, in its sole discretion, to use in
the future.

[Insert requirement to acknowledge and accept grant terms]

15



--------------------------------------------------------------------------------



 



Exhibit A
Certain Definitions
Separation from Service
A Participant’s “Separation from Service” occurs upon his or her death,
retirement or other termination of employment or other event that qualifies as a
“separation from service” under Internal Revenue Code Section 409A and the
applicable regulations thereunder as in effect from time to time. The Company
shall determine in each case when a Participant’s Separation from Service has
occurred, which determination shall be made in a manner consistent with Treasury
Regulation Section 1.409A-1(h). The Company shall determine that a Separation
from Service has occurred as of a certain date when the facts and circumstances
indicate that the Company (or an Affiliate, if applicable) and the Participant
reasonably anticipate that, after that date, the Participant will render no
further services, or the Participant’s level of bona fide services (either as an
employee or independent contractor) will permanently decrease to a level that is
20% or less than the average level of the Participant’s bona fide services
(either as an employee or independent contractor) previously in effect for such
Participant over the immediately preceding 36-month period (or the Participant’s
entire period of service, if the Participant has been providing services for
less than 36 months).
The following presumptions shall also apply to all such determinations:

(1)   Transfers. A Separation from Service has not occurred upon the
Participant’s transfer of employment from the Company to an Affiliate or vice
versa, or from an Affiliate to another Affiliate.   (2)   Medical leave of
absence. Where the Participant has a medical leave of absence due to any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than six months, and he or she has not returned to employment with the Company
or an Affiliate, a Separation from Service has occurred on the earlier of:
(A) the first day on which the Participant would not be considered “disabled”
under any disability policy of the Company or Affiliate under which the
Participant is then receiving a benefit; or (B) the first day on which the
Participant’s medical leave of absence period exceeds 29 months.   (3)  
Military leave of absence. Where the Participant has a military leave of
absence, and he or she has not returned to employment with the Company or an
Affiliate, a Separation from Service has occurred on the day next following the
last day on which the Participant is entitled to reemployment rights under
USERRA.   (4)   Salary continuation leave. A Separation from Service has
occurred on the first day of the Participant’s salary continuation leave taken
under the Company’s salary continuation leave program.   (5)   Other leaves of
absence. In the event that the Participant is on a bona fide leave of absence,
not otherwise described in this Section 15(b), from which he or she has not
returned to employment with the Company or an Affiliate, the Participant’s
Separation from Service has occurred on the first day on which the Participant’s
leave of absence period exceeds six months or, if earlier, upon the
Participant’s termination of employment (provided that such termination of
employment constitutes a Separation from Service in accordance with the last
sentence of the first paragraph of this section).   (6)   Asset purchase
transaction. If, in connection with the sale or other disposition of substantial
assets (such as a division or substantially all assets of a trade or business)
of the Company or an Affiliate to an unrelated buyer, the Participant becomes an
employee of the buyer or an affiliate of the buyer upon the closing of or in
connection with such transaction, a Separation from Service has not occurred if
the Company and the buyer have specified that such transaction will not, with
respect to any individual affected by such transaction who becomes an employee
of the buyer or an affiliate, be considered a “separation from service” under
Treasury Regulation Section 1.409A-1(h), and such specification meets the
requirements of Treasury Regulation Section 1.409A-1(h)(4).

16



--------------------------------------------------------------------------------



 



Specified Employee
A “Specified Employee” means:

  (1)   Any Participant who is a “key employee” under Internal Revenue Code
Section 416(i)(1)(A)(i), (ii) or (iii) (applied in accordance with the
regulations thereunder and disregarding Internal Revenue Code Section 416(i)(5))
at any time during the 12-month period ending on the specified employee
identification date. For purposes of determining “key employee” status under
Internal Revenue Code Section 416(i)(1)(A)(i), except as required under such
provision and the regulations thereunder, the term “officer” shall refer to an
employee of the Company or an Affiliate with the title Senior Vice President or
above, and     (2)   Any participant who served as a member of the Company’s
Management Committee at any time during the 12-month period ending on the
specified employee identification date.

For purposes of applying Internal Revenue Code section 409A, the “specified
employee identification date” is each December 31. Any person described in
(1) or (2) above on a specified employee effective date shall be treated as a
Specified Employee for the entire 12-month period beginning on the following
April 1.
Notwithstanding the above, in the event of a corporate transaction to which the
Company or an Affiliate is a party, the Company may, in its discretion,
establish a method for determining Specified Employees pursuant to Treasury
Regulation Section 1.409A-1(i)(6).
[End of Form of Restricted Share Rights Award Agreement
for Grants on or after February 22, 2011]

17



--------------------------------------------------------------------------------



 



Action of Human Resources Committee on November 16, 2010 Amending Restricted
Share Rights Award Agreements for February 24, 2009 Grants to Howard I. Atkins,
David A. Hoyt, Mark C. Oman and Carrie L. Tolstedt
     RESOLVED that the Award Agreements for the February 24, 2009 grants of
Restricted Share Rights under the Company’s Long-Term Incentive Compensation
Plan to Howard I. Atkins, David A. Hoyt, Mark C. Oman and Carrie L. Tolstedt are
hereby amended to delete the existing paragraph 3(b) and to insert the following
new paragraphs 3(b) and 3(c):
     3. Termination.

  (b)   If you cease to be an Employee due to your Retirement, any then unvested
Restricted Share Rights awarded hereby (including any Restricted Share Rights
granted with respect to dividend equivalents as provided below) will continue to
vest upon the scheduled vesting dates as set forth in paragraph 2 above provided
that beginning immediately after you cease to be an Employee and continuing
until the applicable vesting date you satisfy each of the following conditions
(“vesting conditions”): (i) you comply with the terms of the attached Wells
Fargo Agreement Regarding Trade Secrets, Confidential Information, and
Non-Solicitation, which agreement is incorporated by reference herein, (ii) you
do not express any derogatory or damaging statements about the Company or its
affiliates, the management or the board of directors of the Company or its
affiliates, or the products, services or the business condition of the Company
or its affiliates in any public way or to anyone who could make those statements
public, and (iii) you do not perform services, directly or indirectly, as an
officer, director, employee, consultant or otherwise for an entity that is
included in the Company’s “Peer Group.” For this purpose, “Peer Group” means, as
of the time of determination, the Company’s peer group for financial performance
comparison purposes as set forth in the Company’s most recent definitive proxy
statement for its annual stockholders’ meeting as filed pursuant to the
Securities Exchange Act of 1934. Notwithstanding the foregoing, if you die
following your Retirement and have satisfied the vesting conditions set forth
above through your date of death, all then unvested Restricted Share Rights
(including all Restricted Share Rights granted with respect to dividend
equivalents as provided below) will immediately vest in accordance with
paragraph 3(a) as of the date of your death.     (c)   If you cease to be an
Employee other than due to your death, permanent disability or Retirement, any
then unvested Restricted Share Rights awarded hereby (including any Restricted
Share Rights granted with respect to dividend equivalents as provided below)
will immediately terminate without notice to you and will be forfeited.

18